office_of_chief_counsel internal_revenue_service memorandum number release date cc pa 02mabond postf-140420-12 uilc date date to bobbie semkova attorney cc lb_i f man from pamela w fuller senior technician reviewer procedure administration third party communication none date of communication not applicable subject timeliness of claims for refund under sec_34 and sec_6511 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend x y dollar_figurea dollar_figureb year year year --------------------------------------------------- ----------- -------------- -------------- ------ ------ ------ postf-140420-12 issues whether x’s claims for refund of income_tax for tax years year and year are barred under the look back provisions of sec_6511 conclusions no x’s claims are not barred by the look back provisions because the tax was deemed paid on the statutory due dates of the respective year and year income_tax returns which dates are within the three-year period preceding the claims facts background x is a ----------------- corporation not subject_to federal_income_tax under a tax_treaty x is also exempt from certain fuel excise_taxes under certain circumstances and provided that proper documentation for the exemption exists in year and year due to mismatched documentation x was improperly charged an amount equal to the excise_tax on aviation_fuel by y an oil company in the amounts of dollar_figurea and dollar_figureb respectively the tax imposed by sec_4081 had previously been imposed on this fuel as a result x could have been entitled to payments as an ultimate_purchaser of the aviation_fuel by sec_6427 but x did not meet the timing requirements of i x sought relief under sec_34 to receive a refundable income_tax_credit in lieu of payment under sec_6427 sec_34 provides for such a credit equal to the amount otherwise payable under sec_6427 x filed claims for refund of income_tax in the amounts of dollar_figurea and dollar_figureb for tax years year and year respectively on october year law and analysis sec_6511 contains two separate timeliness provisions that apply to claims for refund first sec_6511 establishes a filing deadline on the claim_for_refund which is three years from the time the return was filed or two years from the time the tax was paid whichever expires later or if no return was filed by the taxpayer within two years from the time the tax was paid second sec_6511 limits the amount of the refund based on looking back either two or three years from the date the claim is filed hof v united_states wl pincite d s d citing 516_us_235 where as in this case a tax_return is filed the deadline for filing a claim_for_refund is three years from the date the tax_return is filed or two years from payment whichever is later sec_6511 postf-140420-12 in this case x filed income_tax returns forms 1120-f on october year the forms 1120-f contained x’s claims for refund x’s simultaneous filing of income_tax returns and claims for refund for year and year meets the three-year requirement of sec_6511 x timely filed both its year and year claims where a claim is filed within such three-year period under sec_6511 the look back period is the three-year period preceding the claim plus any extension of time for filing the tax_return sec_6511 under sec_6511 the amount of the credit or refund may not exceed the portion of the tax paid within this look back period determining the tax paid date for purposes of sec_6511 is less straightforward in this case sec_34 gives taxpayers a refundable_credit against income_tax without requiring any income_tax to have been actually paid this credit is allowable even though x did not have any income_tax_liability see sec_6401 and c for purposes of establishing the tax paid date we analogize to the earned_income_tax_credit eitc another refundable_credit where the taxpayer frequently has never actually paid any income_tax but is still entitled to a refund of income_tax when determining the period of limitation for claiming a refund based on the eitc courts have deemed a constructive_payment of income_tax and have deemed this constructive_payment to occur as of the statutory due_date of the income_tax return for the tax_year at issue see 356_f3d_221 2d cir the rationale for this constructive_payment analysis is grounded in the recognition that the eitc creates an overpayment of taxes where there has been no actual payment of the tax at issue id pincite in determining the tax paid date the second circuit found sec_6513 was applicable the court analogized the eitc to wage withholding taxes and concluded that a logical and consistent reading of the code demanded that sec_6513 apply to both those amounts a taxpayer did pay and those a taxpayer did not in fact pay the court further noted that the purpose of the sec_6511 look back rule is to prevent stale claims and that its holding that sec_6513 is applicable supported congresses’ intent id pincite in this case in lieu of an individual taxpayer who would have taxable wages and therefore wage withholding we analogize to the generic corporate taxpayer who would have taxable_income and therefore estimated_tax payments both withholding and estimated_tax payments are considered pre-paid income_tax and both are subject_to sec_6513 given the courts’ analysis of tax paid in the eitc refund context we pursuant to revrul_69_406 1969_2_cb_261 a taxpayer must file its claim_for_refund under sec_34 on an income_tax return regardless of whether or not it must otherwise file an income_tax return note x’s payment to y of an amount equal to y’s excise_tax liability is not relevant for sec_6511 purposes because x is seeking a refund of income_tax under sec_34 while the constructive_payment is a legal fiction it is a necessary one because without it the code’s refundable_credit provisions would be unworkable postf-140420-12 believe they would similarly hold that there is a constructive_payment of income_tax when a taxpayer has a sec_34 refundable_credit and that said payment is deemed paid as of the statutory due_date of a corporation’s income_tax return the income_tax return_due_date for a corporation such as x is march of the year following the taxable_year thus x’s constructive payments under sec_34 are deemed paid as of that date with respect to tax_year year x filed its claim_for_refund on october year under sec_6511 the year refund is limited to the portion of tax paid within the applicable look back period of three years under the analysis above there is a constructive_payment of income_tax in the amount of dollar_figurea deemed paid on march year this is within the applicable look back period with respect to tax_year year x filed its claim_for_refund on october year under sec_6511 the year refund will be limited to the portion of tax paid within the applicable look back period of three years under the analysis above there is a constructive_payment of income_tax in the amount of dollar_figureb deemed paid on march year as with the tax_year year claim this is within the applicable look back period in sum x’s claims for refund are timely under sec_6511 and are not barred by the look back provisions of sec_6511 because the tax was deemed paid on the statutory due dates of the year and year income_tax returns march year and march year respectively which dates are within the three-year period preceding the claims this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
